Exhibit 10.22


Execution Version

AMENDMENT TO THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF EXCO RESOURCES (PA), LLC
This Amendment to the Second Amended and Restated Limited Liability Company
Agreement of EXCO Resources (PA), LLC (this “Amendment”) is entered into on
October 14, 2014 (the “Execution Date”) between EXCO Resources (PA), LLC, a
Delaware limited liability company (the “Company”), BG US Production Company,
LLC, a Delaware limited liability company (“BG Member”) and EXCO Holding (PA),
Inc., a Delaware corporation (“EXCO Member”). BG Member, EXCO Member and Company
are referred to herein collectively as the “Parties” and each individually as a
“Party.”
RECITALS
WHEREAS, the Parties entered into that certain Second Amended and Restated
Limited Liability Company Agreement of EXCO Resources (PA), LLC dated June 1,
2010 (the “LLC Agreement”); and
WHEREAS, the Parties desire to amend the LLC Agreement in accordance with the
provisions of this Amendment;
NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.
Definitions and References. Capitalized terms used in this Amendment and not
otherwise defined herein have the meanings given such terms in the LLC
Agreement. Sections, Articles, Appendices, Exhibits, Schedules and subsections
referred to herein refer to such Sections, Articles, Appendices, Exhibits,
Schedules and subsections of the LLC Agreement unless the context expressly
states otherwise.

2.
LLC Agreement Amendment. The LLC Agreement is hereby amended as follows:

(a)
Section 1.1 shall be amended by adding the following definitions in their
correct alphabetical locations:

“2014 Amendment Effective Date” means October 14, 2014.
“AMI Acquisition” means an acquisition of an interest in Oil and Gas Assets by
the Company, as may be required pursuant to Section 9.2(h) of the Joint
Development Agreement.
“BG” means BG US Production Company, LLC, a limited liability company organized
and existing under the Laws of Delaware.
“East Texas/North Louisiana Area” shall have the meaning given to it in the
ET/NL JDA.

Page 1

--------------------------------------------------------------------------------



“EHS” means Environmental, Health and Safety.
“ET/NL JDA” means the Joint Development Agreement, dated August 14, 2009 between
BG Member, EXCO and EXCO Production Company, LP (which entity merged into EXCO
and terminated its separate existence) as amended by amendment dated May 19,
2010, by amendment dated February 1, 2011, by amendment dated February 14, 2013
and by amendment date October 14, 2014.
“ET/NL Joint Development Operator” shall have the meaning given to the term
“Joint Development Operator” in the ET/NL JDA.
“ET/NL OpCom” shall have the meaning given to the term “Operating Committee” in
the ET/NL JDA.
“ET/NL Operations” shall have the meaning given to the term “Development
Operations” in the ET/NL JDA.
“EXCO” means EXCO Operating Company, LP, a Delaware limited partnership.
“GDP Member” means a BG graduate development program member, as identified by BG
as such.
“Participating Interest” shall have the meaning given to it in the ET/NL JDA.
“Primary Departments” means the subsurface, operations, drilling, completions
engineering, portfolio optimization, EHS, land or finance departments, or any
successor department exercising substantially the same function.
“Secondee” or “secondee” means any employee of a Party or an Affiliate of a
Party seconded into the organization of Company or Service Provider in
accordance with this Agreement.
“Service Provider” means EXCO when EXCO and/or its Affiliates provide
substantial personnel services toward conducting Development Operations in the
Appalachian Area either pursuant to Services Agreement(s) with the Company
and/or secondment agreement(s) with the Company, which, in the case of
secondment agreement(s) with the Company, means that such secondment
agreement(s) entitle EXCO and/or its Affiliates to place Persons with the
Company as secondees to the extent that the responsibilities of such Persons,
when viewed as a whole, entitle such Persons to exert substantial management or
control over the Company.
(b)
Section 1.1 shall be amended by deleting the definition of “Budgeted
Acquisition.”

(c)
Section 2.2(x) shall be amended by deleting it in its entirety and replacing it
with the following:


Page 2

--------------------------------------------------------------------------------



“(x)
any acquisition of Oil and Gas Assets (other than Operating Assets in the
ordinary course of business) for consideration in excess of five hundred
thousand dollars (US$500,000) in any transaction or series of related
transactions, but excluding any AMI Acquisition (for which no vote of the
Management Board is required);”

(d)
Section 2.3(c) shall be amended by deleting it in its entirety and replacing it
with the following:

“(c)
delegation of authority to the officers of the Company to enter into certain
Company Contracts (including Hydrocarbons sales agreements);”

(e)
Section 2.3(k) shall be amended by inserting the phrase “except as provided in
Sections 2.11(g) and 2.11(h)” immediately following the reference to “Section
2.11(f).”

(f)
Section 2.3(p) shall be amended by deleting it in its entirety and replacing it
with the following:

“(p)
[omitted];”

(g)
Section 2.3(s) shall be amended by deleting the phrase “and 2.11(b)(iii)”.

(h)
Section 2.3(y) shall be amended by deleting the phrase “established by the Vice
President of Finance and Business Services” and replacing it with the phrase
“established by the officer of the Company principally responsible for the
Company’s financial matters”.

(i)
Section 2.4(a) shall be amended by deleting the first two sentences and
replacing them with the following:

“The Management Board shall consist of four (4) Board Members. Each of BG
Affiliate Group and EXCO Affiliate Group shall be entitled to appoint two (2)
Board Members and two (2) alternate Board Members.”
(j)
Section 2.5(d) shall be amended by deleting it in its entirety and replacing it
with the following:

“(d)    [omitted];”
(k)
Section 2.5(e) shall be amended by deleting it in its entirety and replacing it
with the following:

“(e)    [omitted];”
(l)
Section 2.5(f) shall be amended by deleting it in its entirety and replacing it
with the following:


Page 3

--------------------------------------------------------------------------------



“The Management Board shall meet (i) upon at least fifteen (15) days advance
notice by either BG Affiliate Group or EXCO Affiliate Group or (ii) whenever at
least one of the Board Members or alternate Board Members from each of the BG
Affiliate Group and the EXCO Affiliate Group are present and agree to hold such
a meeting, without any requirement for advance notice or delivery of an agenda.
If any Member or Board Member so requests, any meeting of the Management Board,
or the consideration of any proposal by the Management Board at a meeting, shall
be deferred for up to fifteen (15) days from the date on which such meeting is
requested or such proposal tendered, if the meeting is held or proposal tendered
with less than fifteen (15) days notice to all Members. So long as both the BG
Affiliate Group and the EXCO Affiliate Group hold interests in the ET/NL JDA,
the Management Board will use commercially reasonable efforts to hold its
meetings immediately following meetings of the ET/NL OpCom. All meetings of the
Management Board and each subcommittee shall be held in the principal offices of
the Company, or elsewhere as the Management Board or such subcommittee may
mutually decide which alternate location may be within or outside the State of
Delaware.”
(m)
Section 2.5(g) shall be amended by deleting it in its entirety and replacing it
with the following:

“(g)    [omitted];”
(n)
Section 2.5(i) shall be amended by deleting the first sentence and replacing it
with the following:

“The secretary of the Management Board shall provide each Member with a copy of
the Management Board meeting minutes relating to each decision made by the
Management Board during a Management Board meeting within fifteen (15) Business
Days after the end of the meeting.”
(o)
Section 2.5(o) shall be amended by deleting it in its entirety and replacing it
with the following:

“(o)
All notices and communications required or permitted to be given to the Board
Members and the President and General Manager pursuant to this Article 2 shall
be sufficient in all respects if given in writing and delivered personally, or
sent by bonded overnight courier, or mailed by U.S. Express Mail or by certified
or registered United States Mail with all postage fully prepaid, or sent by
facsimile transmission, or by pdf via e-mail (provided that any such facsimile
or email transmission is confirmed either orally or by written confirmation),
addressed to the appropriate Group at the address for such Group shown below or
at such other address as such Member shall have theretofore designated by
written notice delivered to the Member giving such notice:


Page 4

--------------------------------------------------------------------------------



If to the President and General Manager:
 
EXCO Resources (PA), LLC
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: President and General Manager
Telephone: (214) 368-2084
Fax: (214) 368-8754




If to the EXCO Affiliate Group:
 
EXCO Holding (PA), Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: President
Telephone: (214) 368-2084
Fax: (214) 368-8754
With a copy to:


EXCO Resources, Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: William L. Boeing, General Counsel
Telephone: (214) 368-2084
Fax: (214) 706-3409
E-mail: lboeing@excoresources.com


If to the BG Affiliate Group:
 
BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002 
Attention: Roger Coe
Telephone: (713) 599-4000
Fax: (713) 599-4250
E-mail: roger.coe@bg-group.com


BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002 
Attention: Chris Migura, Principal Counsel
Telephone: (713) 599-4000
Fax: (713) 599-4250
E-mail: chris.migura@bg-group.com



Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person or by courier, or transmitted by facsimile
transmission or email during normal business hours (or, if not sent transmitted
during normal business hours, on the next business day), or upon actual receipt
by the addressee after such notice has either been delivered to an overnight
courier or

Page 5

--------------------------------------------------------------------------------



deposited in the United States Mail, as the case may be. Each Group may change
the address, telephone numbers, facsimile numbers and email addresses to which
such communications are to be addressed by giving written notice to the other
Parties in the manner provided in this Section 2.5(o).”
(p)
Section 2.5 shall be amended by adding the following subsections (p) and (r):

“(p)
In lieu of a vote taken at a meeting or a proposal distributed in accordance
with Section 2.5(j), a written resolution of the Management Board will be
effective to evidence the approval of the Management Board upon the signature of
at least one of the Board Members or alternate Board Members from each Group.

(r)
Effective as of the 2014 Amendment Effective Date, at least ten (10) days prior
to each meeting of the Management Board, the Company (or EXCO, to the extent
that EXCO is acting as Service Provider) shall deliver to the Members (i) an
organization chart for the organization supporting Company’s activities, (ii) a
proposed allocation of employee or Secondee time for Company activities during
the upcoming Calendar Quarter, (iii) an assessment of whether the preceding
Calendar Quarter’s allocation of employee or Secondee time for Company
activities should be modified, and (iv) a general listing of any significant
activities performed or to be performed by employees or Secondees during the
current Calendar Quarter which are not Development Operations or otherwise
conducted for the benefit of both BG Member and EXCO Member pursuant to this
Agreement or the benefit of Affiliates of both of them pursuant to the Joint
Development Agreement (such as efforts of EXCO or its Affiliates to support new
business development or asset dispositions in which BG does not participate;
provided, however, that proprietary information of EXCO and/or its Affiliates in
which BG or its Affiliates do not also have a proprietary interest shall not be
required to be included in such general listings), together with an estimate of
the amount of time spent or to be spent by each individual on such activities
during such Calendar Quarter. At each meeting of the Management Board, Company
(or EXCO, to the extent that EXCO is acting as Service Provider) shall be
prepared to explain and discuss how the various operational departments of
Company (or EXCO, to the extent EXCO is acting as Service Provider) are
resourced and whether such allocation of resources should be modified.”

(q)
Section 2.11(a)(i) shall be amended by deleting it in its entirety and replacing
it with the following:

“(i)
The Management Board shall have the power to elect, delegate authority to, and
remove such officers of the Company as the Management Board may from time to
time deem appropriate; provided, however, that each officer appointee of the
Company shall serve a three (3) year term commencing as


Page 6

--------------------------------------------------------------------------------



of the date of the appointment of such officer, subject to each officer’s
appointment being subject to an annual ratification vote by the Management
Board. After any Management Board vote not to ratify the appointment of any
officer, the Management Board shall, as soon as reasonably practicable
thereafter, appoint a replacement officer, which replacement officer shall serve
a three (3) year term (subject to annual ratification votes as described in this
Section 2.11(a)(i)).”
(r)
Section 2.11(a)(ii) shall be amended by deleting it in its entirety and
replacing it with the following:

“(ii)
[omitted].”

(s)
Section 2.11(b)(i) shall be amended by deleting the first sentence and replacing
it with the following:

“The Company shall have a President and General Manager and such other officers
as may be determined by the Management Board from time to time.”
(t)
Section 2.11(b)(ii) shall be amended by deleting the second sentence of such
Section.

(u)
Section 2.11(b)(iii) shall be amended by deleting it in its entirety and
replacing it with the following:

“(iii)    [omitted].”
(v)
Section 2.11(c) shall be amended by deleting it in its entirety and replacing it
with the following:

“(c)
Unless otherwise agreed by the Management Board, (i) all Secondees of the
Company that are employees of a member of the EXCO Affiliate Group shall be
seconded to the Company by the Members pursuant to a secondment agreement
substantially in the form of Exhibit “A” attached hereto; and (ii) all Secondees
of the Company that are employees of a member of the BG Affiliate Group shall be
seconded to the Company by the Members pursuant to a secondment agreement
substantially in the form of Exhibit “A-1” attached hereto. Simultaneously with
the execution of this Agreement, each initial Member and the Company entered
into a secondment agreement substantially in the form of Exhibit “A”. On the
2014 Amendment Effective Date, BG Member, Company and a certain member of the
EXCO Affiliate Group shall enter into an amended and restated secondment
agreement substantially in the form of Exhibit “A-1”, which such agreement shall
be the Secondment Agreement for the BG Member. Each Affiliated Member Group with
a Percentage Interest greater than twenty five percent (25%) shall have the
right but not the obligation to second its or its Affiliates’ employees to the
Company; provided, however, that the officers of the Company must


Page 7

--------------------------------------------------------------------------------



be approved by the Management Board pursuant to Section 2.3(s) and except as
provided in Sections 2.11(g) and 2.11(h) all employees and secondees of the
Company that are not officers must be approved by the President and General
Manager (provided that the President and General Manager shall not unreasonably
withhold consent and shall, in the exercise of his or her consent, give
significant consideration to BG’s interest in placing secondees within the
organization; provided that: (i) the secondment rights of the BG Affiliate Group
shall be subject to Sections 2.11(g) and (h); and (ii) if the EXCO Affiliate
Group possesses a Percentage Interest greater than twenty five percent (25%),
the EXCO Affiliate Group shall have the right but not the obligation to second
one or more of its or its Affiliates' employees to the Company in each of the
Primary Departments of the Company.”
(w)
Section 2.11 shall be amended by adding the following subsection (g):

“(g)
If the BG Affiliate Group possesses a Percentage Interest greater than 25% and a
Participating Interest of greater than 25% under the ET/NL JDA, the following
provisions apply:

(i)
Subject to the terms of its Secondment Agreement, BG has the right but not the
obligation to place Secondees in the positions identified on Exhibit “C”
attached hereto (or to fill any Secondee vacancies of such positions) within the
Company and/or EXCO (in its capacity as ET/NL Joint Development Operator in the
East Texas/North Louisiana Area or Service Provider in the Appalachian Area) for
the primary purpose of supporting ET/NL Operations in the East Texas/North
Louisiana Area and/or Development Operations in the Appalachian Area.
Notwithstanding the foregoing, upon the prior written approval of BG (such
approval not to be unreasonably withheld), the Company and/or EXCO, as
applicable, shall each have the right in its reasonable discretion, to
reallocate the Persons so dedicated to other similar positions with Company or
EXCO, as applicable. Any such placement of Secondees by BG in such positions or
filling of Secondee vacancies in such positions shall be made promptly by BG and
in any event such Secondee shall be available for commencing work at the Company
or EXCO, as applicable, within sixty (60) days after such positions become
vacant. If such placement or filling of vacancy, and the availability of such
Secondee for such work, is not made within such time, then (subject to Section
2.11(i)), EXCO shall have the right to fill such vacant position with a Secondee
available for commencing work.



(ii)
If a position becomes available within any of the Primary Departments of the
Company or EXCO (in its capacity as ET/NL Joint Development Operator in the East
Texas/North Louisiana Area


Page 8

--------------------------------------------------------------------------------



or Service Provider in the Appalachian Area) and the time spent by the Person
holding such position was at least 50% allocable to activities relating to
Development Operations in the Appalachian Area or to ET/NL Operations in the
East Texas/North Louisiana Area, and BG does not then have a Secondee within the
relevant Primary Department whose time is at least 50% allocated to such
activities in the relevant area(s), BG will have a right to propose that a
Secondee be placed into the available position before EXCO fills the position
(and, if EXCO determines that such candidate is unsuitable, to propose a
replacement candidate); provided, however the ultimate hiring decision for such
position shall be made by EXCO in its sole discretion (provided that EXCO shall
not unreasonably withhold consent to appoint the secondee recommended by BG and
shall, in the exercise of its consent, give significant consideration to BG’s
interest in placing secondees within the organization).


(iii)
At any one time, BG may place up to three (3) GDP Members for training purposes
within the Company and/or EXCO (in its capacity as ET/NL Joint Development
Operator in the East Texas/North Louisiana Area or Service Provider in the
Appalachian Area) in support of Development Operations in the Appalachian Area
or ET/NL Operations in the East Texas/North Louisiana Area, in each case within
the Primary Department designated by BG. EXCO will reasonably consider requests
by BG for additional GDP Members. BG will be responsible for salary, wages and
other direct employment costs of GDP Members. Each GDP Member will be placed in
accordance with the BG Secondment Agreement.



(iv)
At the request of BG or EXCO, if the ET/NL Operations in the East Texas/North
Louisiana Area or the Development Operations in the Appalachian Area materially
change from the applicable operations in existence on March 1, 2013, BG and EXCO
will meet to discuss amendments to the secondment rights of this Section 2.11(g)
given such change in circumstances.”

(x)
Section 2.11 shall be amended by adding the following subsection (h):

“(h)
If at any time the BG Affiliate Group possesses a Percentage Interest greater
than 25% but does not possess a Participating Interest greater than 25% under
the ET/NL JDA, then BG will have the right but not the obligation to maintain
each Secondee position filled pursuant to Section 2.11(g)(i) where the time of
such Secondee has been more than 50% allocable to activities relating to
Development Operations in the Appalachian Area during the 12 months preceding a
reduction in the Participating Interest of the BG Affiliate Group to 25% or less
and BG shall have the continuing general right, subject to


Page 9

--------------------------------------------------------------------------------



EXCO’s approval (such approval not to be unreasonably withheld) to second one or
more of its or its Affiliates’ employees to the Company in each of the Primary
Departments of the Company. If at any time the BG Affiliate Group possesses a
Participating Interest greater than 25% under the ET/NL JDA but does not possess
a Percentage Interest greater than 25%, then BG will have the right but not the
obligation to maintain each Secondee position filled pursuant to Section
2.11(g)(i) where the time of such Secondee has been more than 50% allocable to
activities relating to ET/NL Operations in the East Texas/North Louisiana Area
during the 12 months preceding a reduction in the Participating Interest of the
BG Affiliate Group to 25% or less.”
(y)
Section 2.11 shall be amended by adding the following subsection (i):

“(i)
Subject to Section 2.11(g)(i) and Section 2.11(g)(ii), if a position becomes
available in one of the Primary Departments that predominantly supports
Development Operations in the Appalachia Area and/or ET/NL Operations in the
East Texas/North Louisiana Area and (i) the available position is at or above
the level of supervisor or manager (but excluding officers and directors) within
the Company or EXCO (in its capacity as ET/NL Joint Development Operator in the
East Texas/North Louisiana Area or Service Provider in the Appalachian Area) or
(ii) such position relates to an area in which BG has a vacancy in one of the
positions described on Exhibit “C” (either because the position is described as
‘VACANT’ or because the identified individual vacated the position), then the
Company or EXCO, as applicable, shall involve BG in the hiring decision
regarding such position (or reallocation of an existing employee to such
position) by submitting resumes of potential candidates to BG, by giving BG the
opportunity to interview the candidate either (at BG’s option) in person in
Dallas or remotely by phone or videoconference (provided that any such interview
is conducted reasonably promptly by BG), and by involving BG in such other
manner as BG may reasonably request; provided that BG shall not unreasonably
delay or hinder the hiring process by EXCO. EXCO will reasonably consider BG
requests for the placement of Secondees by BG into any such position (and, if
EXCO determines that a candidate is unsuitable, to consider replacement
candidates requested by BG) in addition to any rights that BG may have pursuant
to Section 2.11(g)(i) and Section 2.11(g)(ii).”

(z)
Section 2.12 shall be amended by adding the following subsections (c), (d) and
(e):

“(c)
For so long as EXCO is acting as Service Provider, EXCO shall actively involve
BG in operations and activities which support Development Operations, including,
without limitation, by providing a representative of BG the opportunity to
participate in (or send another available BG representative to) organized
pre-scheduled meetings relating to the Subject Oil and Gas Assets and/or
Development Operations, including management


Page 10

--------------------------------------------------------------------------------



team meetings, supply-chain meetings, organization or functional meetings, EHS
meetings and contractor committee meetings.
(d)
For so long as EXCO is acting as Service Provider, EXCO shall provide employees
and contractors of BG and its Affiliates with unrestricted, on-demand, on-site
access during regular business hours to EXCO’s (and its Affiliates’) physical
land records and electronic land management system (as of the 2014 Amendment
Effective Date, such system is Excalibur and the applicable computer terminals
accessing such system are located in Dallas, Texas) for the purposes of
manipulating, reviewing and working with land records (including running queries
and producing reports and summaries) related to Subject Oil and Gas Assets owned
by BG or its Affiliates. At BG’s cost and expense, EXCO shall cooperate with
efforts by BG to remotely access EXCO’s (and its Affiliates’) land data and
information to the extent related to such Subject Oil and Gas Assets.
Notwithstanding the foregoing, EXCO shall only be required to provide access to
any such electronic land management system to the extent that (i) providing such
access would not violate the provisions of any applicable software or other
license (if necessary, after reasonable inquiry by EXCO to the licensor seeking
permission for such access), (ii) BG obtains any applicable software or other
license that may be required in connection with such access (and BG acknowledges
that none of EXCO or its Affiliates will be responsible for obtaining any such
license for BG), and (iii) such land data and information held in electronic
form related to such Subject Oil and Gas Assets is capable of being separated
from land data and information held in electronic form that is related to other
assets of EXCO or its Affiliates; provided that in each case of (i), (ii) and
(iii), EXCO shall use its reasonable efforts to assist in accomplishing such
requirement, but in no event shall EXCO or its Affiliates be required to incur
any third party costs or pay any fees in connection therewith that BG is
unwilling to reimburse.

(e)
To assist BG with any asset disposition analysis or efforts relating to its
disposition of Subject Oil and Gas Assets, for so long as EXCO is acting as
Service Provider, EXCO shall, at BG’s sole cost and expense and without any
liability of EXCO or its Affiliates whatsoever (except for liabilities arising
due to the willful misconduct of EXCO or its Affiliates), provide support
services for any such asset disposition analysis or efforts including, without
limitation, assisting with data presentation, providing responses to data
requests by BG, providing access to records and data for third party due
diligence, and gathering data for purchase and sale agreement representation and
warranties; provided that no employee of EXCO or its Affiliates shall be
required to make any presentations to potential purchasers. BG shall indemnify
EXCO and its Affiliates and their respective employees and representatives for
any and all claims and liabilities arising out of or related to any services
provided pursuant to this Section in connection with any such


Page 11

--------------------------------------------------------------------------------



proposed asset disposition, except for claims arising due to the willful
misconduct of EXCO or its Affiliates.”
(aa)
Section 2.13(f) shall be amended by deleting the phrase “the Vice President of
EHS shall establish” and replacing it with the phrase “the officer of the
Company principally responsible for the Company’s EHS functions shall
establish”.

(bb)    Section 2.15(a) shall be amended by:
(1) changing the Section references of Sections 2.15(a)(xiv) and 2.15(a)(xv) to
Sections 2.15(a)(xx) and 2.15(a)(xxi), respectively, and adding the phrase
“without being limited by the duplication, specificity or limitations of any
other items listed in this Section 2.15(a),” at the beginning of Section
2.15(a)(xx),
(2) adding the following Sections 2.15(a)(xiv), 2.15(a)(xv), 2.15(a)(xvi),
2.15(a)(xvii), 2.15(a)(xviii) and 2.15(a)(xix):
“(xiv)
within three (3) weeks from the end of each Calendar Quarter, a schedule showing
the working interest and net revenue interests (including net working interest,
royalty, overriding royalty, etc.) of BG (and its Affiliates) in each well
(showing separately any percentage interest held indirectly by BG (and its
Affiliates) as a Member of the Company or member of some other Person) as of the
end of such Calendar Quarter;

(xv)
on or before the 15th of each month preceding an obligation or expiration month,
the monthly lease maintenance calendars (payments, extensions and expirations)
with land recommendations;

(xvi)
copies of all raw microseismic and seismic data, including reprocessing and
interpretative data, analysis and reports for the Appalachia Area that (A) are
in the possession of the Company or Service Provider, as applicable, (B) are not
subject to Third Party confidentiality restrictions that have not been waived
and (C) have been generated by EXCO or by a Third Party on behalf of the Company
or Service Provider;

(xvii)
geographic information system data and shape files for the Appalachia Area that
(A) are in the possession of the Company or Service Provider, as applicable, (B)
are not subject to Third Party confidentiality restrictions that have not been
waived and (C) have been generated by EXCO or by a Third Party on behalf of the
Company or Service Provider, including any data layers or points associated with
shape files such as lease expirations, depth severances and competitor drilling
locations;


Page 12

--------------------------------------------------------------------------------



(xviii)
at the reasonable request of a Participating Member, a copy of general land data
(as currently produced or compiled in the general course of business), inclusive
of budget projections data, quarterly updates of activities associated with
spending under land AFEs, division of interest calculations, quarterly acreage
reports or title curative for the Appalachian Area that are in the possession of
the Company or Service Provider, as applicable, are not subject to Third Party
confidentiality restrictions that have not been waived and have been generated
by EXCO or by a Third Party on behalf of the Company or Service Provider;

(xix)
at the reasonable request of a Participating Member that includes the applicable
data query or queries, EXCO shall, within 30 days after receiving such request,
provide such Participating Member with the results of specific data queries on
EXCO’s land systems and databases, provided that the result of such queries
provided to such Participating Member shall be limited to only those properties
in which such Participating Member and EXCO own an interest under this
Agreement;”

(cc)
Section 2.15(b)(i) shall be amended by deleting the phrase “within 24 hours of
the Vice President of HSSE receiving notice thereof” and replacing it with the
phrase “within 24 hours of the officer of the Company principally responsible
for the Company’s EHS functions receiving notice thereof”.

(dd)    Section 2.15(c) shall be amended by adding the following to the end of
the provision:
In addition, Company shall provide each Member with notice of any written
disputes which affect, or reasonably may affect, with respect to any Development
Party that is an Affiliate of such Member, such Development Party’s leasehold or
other property interest in the Subject Oil and Gas Assets. Such Member shall be
kept informed of material changes in the progress of any such disputes and, at
the request of a Member, Company (or Service Provider, as applicable) shall
provide Member with copies of all pleadings, demand letters, or other material
correspondences relating to any such dispute and make available personnel
familiar with such disputes to assist with Member’s analysis and understanding
of the dispute and to reasonably consider any views Member may have on the
handling of such dispute.
(ee)
Section 2.16(b) shall be amended by replacing the phrase “for the purpose of
observing operations or conducting HSSE and asset integrity audits” with the
phrase “for the purpose of observing operations and conducting general audit
activities, including conducting EHS and asset integrity audits”.

(ff)    Section 3.1 shall be amended by adding the following subsection (f):

Page 13

--------------------------------------------------------------------------------



“(f)
Within ten (10) days after the end of each Calendar Month, Company shall provide
each Member with a list of Development Operations Contracts relating to
Development Operations entered into during the preceding Calendar Month that can
reasonably be expected to result in aggregate payment to the counterparty of
more than two hundred fifty thousand dollars (US$250,000), together with the
status of any negotiations or tender processes relating to any unexecuted
Development Operations Contracts as of the end of the Calendar Month.”

(gg)
Section 13.3 shall be amended by deleting it in its entirety and replacing it
with the following:

“Notices. All notices and communications required or permitted to be given
hereunder shall be sufficient in all respects if given in writing and delivered
personally, or sent by bonded overnight courier, or mailed by U.S. Express Mail
or by certified or registered United States Mail with all postage fully prepaid,
or sent by facsimile transmission (provided any such facsimile transmission is
confirmed either orally or by written confirmation), addressed to the
appropriate Party at the address for such Party shown below or at such other
address as such Party shall have theretofore designated by written notice
delivered to the Party giving such notice:
If to the Company:
EXCO Resources (PA), LLC
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: President and General Manager
Telephone: (214) 368-2084
Fax: (214) 368-8754


If to EXCO:
EXCO Holding (PA), Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention:    President
Telephone:    (214) 368-2084
Fax:    (214) 368-8754


with a copy to:
EXCO Resources, Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention:     William L. Boeing, Vice President,
General Counsel and Secretary

Page 14

--------------------------------------------------------------------------------



Telephone:    (214) 368-2084
Fax:    (214) 706-3409


If to BG:
BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002
Attention: Roger Coe
Telephone: (713) 599-4000
Fax: (713) 599-4250
with a copy to:
BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002
Attention:    Chris Migura, Principal Counsel
Telephone:    (713) 599-4000
Fax:    (713) 599-4250
Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours (or, if not sent transmitted during
normal business hours, on the next business day), or upon actual receipt by the
addressee after such notice has been deposited in the United States Mail, as the
case may be. Any notice given to a Credit Facility Secured Party in accordance
with the notice information supplied with respect to such Credit Facility
Secured Party shall be deemed to have been given when delivered to the addressee
in person, or by courier, or transmitted by facsimile transmission during normal
business hours, or upon actual receipt by the addressee after such notice has
been deposited in the United States Mail, as the case may be. The Parties may
change the address, telephone numbers, and facsimile numbers to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 13.3.”
(hh)
Each use of the term “HSSE” throughout the LLC Agreement shall be deleted and
replaced with the term “EHS”. The defined terms in Appendix I previously
beginning with the term “HSSE” and now beginning with the term “EHS” shall be
reordered in the appropriate alphabetic locations.

(ii)
The LLC Agreement shall be amended by adding Exhibit “A-1” attached hereto
immediately following Exhibit “A” of the LLC Agreement, as Exhibit “A-1” to the
LLC Agreement.

(jj)
The LLC Agreement shall be amended by attaching Exhibit “C” attached hereto as
Exhibit “C” to the LLC Agreement.


Page 15

--------------------------------------------------------------------------------



3.
Land Leasing Protocol. Without determining whether or not such protocol was ever
in effect, but for the avoidance of doubt, the “EXCO Resources (PA), LLC Land
Leasing Protocol,” shall be void and without effect as of the Effective Date.
Accordingly, the Company shall not make land or oil and gas asset acquisitions
without the approval of the BG Member and the EXCO Member; provided, however,
that the approval of any such acquisition by the Management Board in accordance
with the Management Board voting provisions and applicable Board Member voting
thresholds, in each case as contained in the LLC Agreement, shall be considered
approval by the BG Member and the EXCO Member, respectively, for the purposes of
this provision.

4.
Application of Certain Provisions. The terms of Sections 12.1, 12.2, 13.2, 13.3,
13.4, 13.5, 13.7, 13.8, 13.9, 13.10, 13.11, 13.12, 13.13(a), 13.14, 13.15 and
13.20 of the LLC Agreement are incorporated herein by reference as if set out in
full herein.

5.
Ratification. Except as amended herein, the terms and conditions of the LLC
Agreement shall remain in full force and effect. Any and all references to the
LLC Agreement shall hereafter refer to the LLC Agreement as amended by this
Amendment.

[Signature page follows]



Page 16

--------------------------------------------------------------------------------

Exhibit 10.22


Execution Version



IN WITNESS WHEREOF, the Parties have executed this Amendment on the Execution
Date.


COMPANY:
 
EXCO RESOURCES (PA), LLC
 
 




 
 
By: /s/ WILLIAM L. BOEING
Name: William L. Boeing
Title: Vice President and General Counsel


 
 
 
 
 
 
MEMBERS:
 
BG US PRODUCTION COMPANY, LLC


 
 
 
 
 
By: /s/ ROGER COE
Name: Roger Coe
Title: Vice President
 
 
 
 
 
EXCO HOLDING (PA), INC


 
 
 
 
 
By: /s/ ROGER COE
Name: Roger Coe
Title: Vice President
 
 
 
SOLELY FOR THE PURPOSES OF AMENDMENTS TO SECTION 2.11:
 
EXCO OPERATING COMPANY, LP
 
 
By: EXCO Partners OLP GP, LLC,
   Its general partner




 
 
By: /s/ WILLIAM L. BOEING
Name: William L. Boeing
Title: Vice President and General Counsel





